IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:     SCHEDULE OF HOLIDAYS     : No. 493 Judicial Administration Docket
           FOR YEAR 2019 FOR STAFFS :
           OF THE APPELLATE COURTS :
           AND THE ADMINISTRATIVE :
           OFFICE OF PENNSYLVANIA :
           COURTS                   :


                                       ORDER


PER CURIAM:

              AND NOW, this 5th day of January, 2018, it is hereby ordered that the
following paid holidays for calendar year 2019 will be observed on the dates specified
below by all employees of the appellate courts and the Administrative Office of
Pennsylvania Courts:


         January     01, 2019           New Year’s Day
         January     21, 2019           Martin Luther King, Jr. Day
         February    18, 2019           Presidents’ Day
         April       19, 2019           Good Friday
         May         27, 2019           Memorial Day
         July        04, 2019           Independence Day
         September   02, 2019           Labor Day
         October     14, 2019           Columbus Day
         November    05, 2019           Election Day**
         November    11, 2019           Veterans’ Day
         November    28, 2019           Thanksgiving Day
         November    29, 2019           Day after Thanksgiving
         December    25, 2019           Christmas Day



**AOPC only; Appellate courts will be open.